Citation Nr: 0111079	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1972  to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the RO, 
which denied a claim of service connection for a low back 
disorder, claimed as residuals of a low back injury.  

The veteran withdrew a hearing request (before a Member of 
the Board sitting at the RO (Travel Board hearing)) in 
February  2001.  


FINDINGS OF FACT

1.  Spina bifida (occult, or occulta) of the lumbar spine is 
a congenital defect.  

2.  There is no competent medical evidence showing a 
currently diagnosed, acquired, chronic low back disorder 
which is attributable to active military service, or to any 
event coincident with the veteran's active military service.  


CONCLUSION OF LAW

The veteran does not have an acquired low back disorder, 
claimed as residuals of a low back injury, that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) have also been met.  While the veteran and his 
representative assert that additional service medical records 
may exist, the Board's review of the service medical records, 
dated from October 1972 to October 1974, and administrative 
records documenting their receipt at the RO in July 1998, 
fail to show any indication that the service medical records 
are in any way incomplete, or that additional pertinent 
records may exist which have not already been received.  The 
veteran and his representative have argued that a Patient's 
Disposition Slip indicates hospitalization in December 1972, 
the records of which are not on file.  They speculate that 
this treatment may have been for the low back injury.  This 
argument is factually incorrect and without merit, as 
hospital records from the first week of December 1972 are on 
file, but show treatment for an unrelated disorder, as 
detailed below.  

The veteran has additionally identified various private 
treatment facilities in support of his claim.  Attempts to 
obtain copies of records from all identified sources were 
made at the RO, with limited success.  Specifically, in July 
1998, the RO received some records, but was advised that no 
additional records could be located from O'Bleness Memorial 
Hospital.  The veteran was appropriately notified.  
Additionally, in October 1998, the RO was advised that while 
some records were previously forwarded (and are on file), no 
further treatment records exist from the Holzer Medical 
Center.  Again, the veteran was appropriately notified.  
Furthermore, in January and March 1999, the RO advised the 
veteran of his need to submit authorizations for the release 
of any additional private treatment records, specifically to 
include those from American Electric Power Company (AEPCO).  
The veteran failed to reply to this request, and he did not 
return the requested AEPCO authorization.  Given the above 
exhaustive efforts, the RO cannot reasonably be asked to 
perform further development in this regard without the 
veteran's cooperation.  Further, in April 1999, records were 
obtained from Tri-County Vocational School, with notice that 
no further records exist, including any low back x-ray 
studies claimed by the veteran to have been conducted in 
about 1975 or 1977.  

In the November 1998 statement of the case (SOC) and May 1999 
supplemental statement of the case (SSOC) provided to the 
veteran, he has been advised of regulatory provisions 
pertaining to service connection and the evidence necessary 
to substantiate his claim with medical evidence of a current 
diagnosis due to service or in-service injury.  Finally, note 
is taken of the argument of the veteran's representative 
indicating that treatment records "of 1973" must be 
obtained.  As noted above, the veteran has been repeatedly 
requested to identify treatment records and to return 
authorizations for the release of such records, but he has 
failed to do so.  Accordingly, the Board finds that the RO 
has complied with the VCAA, and given the veteran's limited 
cooperation, no further action or development is indicated.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  When a disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).  Additionally, certain chronic diseases, 
including arthritis, becoming manifest to a degree of 10 
percent or more within one year of separation from service 
will be presumed to have been incurred in service, unless 
otherwise demonstrated by the evidence of record.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113.  

Under governing regulations, the disease need not be 
diagnosed during the presumptive period; but only that there 
be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree of 10 percent, followed without unreasonable time 
lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits. 38 C.F.R. § 3.303(c).  

The veteran asserts that he sustained a chronic low back 
injury and was hospitalized in service in December 1972, and 
that as a result of that injury, he has had low back pain 
symptoms ever since.  As noted above, both the veteran and 
his representative have asserted that the veteran's service 
medical records-a Patient's Disposition Slip (Form 1071), 
while not showing treatment for any such injury, none-the-
less show that he was hospitalized in December 1972, and it 
is speculated that those records must be obtained.  

The veteran's service medical records include a December 1, 
1972 record which shows that the veteran presented to an 
emergency room (Fort Knox, Kentucky, IAH) with notation that 
he was coughing up yellow and green sputum.  X-rays, 
apparently of the chest, were ordered.  The assessment was 
upper respiratory tract infection (URI).  The Patient's 
Disposition Slip (Form 1071) indicates that the veteran was 
released to duty without limitation on December 6, 1972.  
This form does not indicate treatment for any low back 
injury.  

A Medical History Questionnaire for the Dental Service, dated 
in March 1973, indicates the veteran's reported medical 
history to include being under a physician's care for "back 
trouble," taking medication for his "back" and being 
hospitalized in the past five years for illness.  The record 
does not include a medical statement.  

On an August 1974 Report of Medical History, the veteran 
denied any "[r]ecurrent back pain," "broken bones," and 
"lameness."  An August 1974 Report of Medical Examination 
shows that an examiner found the veteran to be negative for 
any spine or musculoskeletal abnormality.  Additional 
notation was made in October 1974 that there had been no 
significant interval medical history since the August 1974 
examination.  In October 1974, the veteran was discharged.  

The post-service evidence of record shows the earliest 
medical treatment in July 1978, for a right foot injury.  At 
that time, no report of a low back disorder was made, nor 
such disorder noted on examination.  

The remaining medical evidence of record also shows treatment 
for spina bifida from Holzer Clinic, no earlier than October 
1984, with notation at that time of the veteran's reported 
history of injuring his back after falling from a ladder in 
service in about 1974.  At that time, the veteran also 
reported that he had been told by physicians associated with 
a mine maintenance school that he had defects in his back and 
that he was unlikely to get a job working in the mines 
because of his back x-rays.  (Records on file show his 
participation in an Ohio state vocational rehabilitation 
program in 1978, but no medical records are associated with 
those records, as noted below).  October 1984 x-rays of the 
lumbar spine were noted to be essentially normal except for 
mild occult spina bifida at the L5-S1 level.  The examiner 
noted that the x-ray did not demonstrate any old fracture, 
although L1 and L2 were slightly more rounded on the inferior 
surfaces than the adjacent vertebrae, and that these "looked 
quite good." The veteran was noted to be thinking about 
applying for VA disability benefits, for which the examining 
physician thought there was very little chance of this.  The 
veteran was advised to locate the old x-ray films so that a 
comparison could be done.  He was started on Ibuprofen 
medication.  Later records show notation of improvement with 
use of Ibuprofen.  Records of January 1985 show a diagnosis 
of mechanical back pain, with notation of the veteran's 
reported medical history.  

Reports from the Ohio Bureau of Employment Services, dated 
from February 1977 to August 1977, show the veteran's 
participation in a vocational rehabilitation program.  
Contrary to statements of the veteran, notation is not made 
of the result of any physical examination or residuals of an 
in-service low back injury.  

The above evidence of record does not support the veteran's 
claim of service connection for a low back disorder, claimed 
as a residual of a low back injury.  Indeed, the service 
medical records, which appear complete in all regards, 
directly contradict his main argument on appeal-that he 
sustained a low back injury in the first week of December 
1972.  To the contrary, he was apparently hospitalized for a 
respiratory infection, a disorder not shown to be related to 
any claimed low back injury.  The veteran asserts that he 
injured his back in service in December 1972, but his service 
medical records show no such injury, and tend to contradict 
his statements of hospitalization in December 1972 for a low 
back injury.  

The post-service evidence shows treatment for spina bifida 
from October 1984.  However, the law prohibits service 
connection for spina bifida on a direct basis as it is a 
congenital disorder to which service connection may not be 
found.  38 C.F.R. § 3.303(c); See Firek v. Derwinski, 3 Vet. 
App. 145, 146 (1992).  Additionally, in a statement of March 
2001, the veteran denied claiming service connection for 
spina bifida, but rather, residuals of a low back injury.  In 
this regard, Holzer Clinic records are significant in that 
they include a medical examiner's interpretation of October 
1984 x-rays, and his medical opinion was that the x-rays 
revealed no other low back disorder, prior cracked discs, or 
residuals of an in-service injury.  Far from supporting the 
veteran's claim, these records show treatment for back 
disorders, including a congenital one-10 years after his 
separation from service.  

Similarly, as noted above, the Ohio state vocational training 
records merely show that the veteran was afforded a physical 
examination, but the results of any such examination are not 
of record, and the RO was advised that no additional records 
were available.  Accordingly, the veteran's assertions are 
unsupported and, rather, contradicted by the service medical 
records, as noted above.  

While the veteran may indeed experience current low back 
pain, which he believes is due to an injury in service, no 
competent medical evidence has been presented of any in-
service low back injury, or of any medical opinion that a 
current low back disorder is due to service.  Without such 
medical evidence, the claim must fail as against the weight 
of the remaining evidence of record, particularly, the 
service medical records which show treatment for an upper 
respiratory tract infection in the first week of December 
1972, not a low back injury as asserted by the veteran.  
However, the veteran is advised, as the RO has previously 
advised him, that he may submit authorizations for the 
release of any specifically identified treatment facilities, 
so as to support his claim.  

Service connection is not warranted for residuals of a low 
back injury because the weight of the evidence is against the 
claim.  38 C.F.R. § 3.303(d).  The medical evidence of record 
shows no low back injury in service, no treatment for a low 
back injury in December 1972, but rather hospital treatment 
for an upper respiratory disorder, and no residual of any low 
back injury on notation of medical history and examination at 
separation from service in August and October 1974.  Rather, 
the evidence shows a first diagnosis of spina bifida in 
October 1984, and mechanical low back in January 1985, 
without relation to service, or to any in-service injury, 
other than by the veteran's own reported history years after 
the facts.  

Accordingly, the claim is denied.  


ORDER

Service connection for a low back disorder, claimed as a 
residual of a low back injury, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

